DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 1-20, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 1 is unclear if the cellulose and cellulose ester fibers are bonded by the ultrasonic welding.
Claim 1 is unclear as to what is the other substrate.
Claim 1 phrase “wet laid nonwoven is bonded to itself and/or other substrates” is indefinite.
Claim 11 recites the limitation "said paper" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 phrase “is subsequently bonded” is unclear since it is an action step that belongs in a method claim.
Claim 11 phrase “wherein said paper article has a higher permeability in both water and air for a given pore size versus a paper article comprising 100% cellulose 
Claim 11 phrase “wet laid nonwoven is bonded to itself and/or other substrates” is indefinite.
Claim 11 is unclear if the cellulose acetate fibers are bonded by the ultrasonic welding.
Claims 12-19, recite the limitation "A wet laid nonwoven” in line 1 of each of the claims 12-19.  There is insufficient antecedent basis for this limitation in the claims.
Claims 12-19, recite the limitation "said cellulose ester” in line 1 of each of the claims 12-19.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Wilson et al. (US 2012/0251771).
Claim 1: Wilson discloses a method of making an elastic nonwoven composite that includes an elastic film laminated to nonwoven web material (Abstract).   The nonwoven composite includes cellulose and cellulose ester fibers [0046].  The composite is bonded to the elastic film.  The bonding is ultrasonic bonding by the process performed by passing a material between a sonic horn and a patterned roll, for example, an anvil roll [0021].  The ultrasonic bonding reads on ultrasonic welding.  The nonwoven being a wet laid nonwoven does not structurally differentiate over the cited prior art composite.  Wilson structurally discloses the invention, or in the least the differences, if any, would have been obvious to one skilled in the art at the time the invention was filed.  
 Claim 11: Wilson discloses a method of making an elastic nonwoven composite that includes an elastic film laminated to nonwoven web material (Abstract).   The nonwoven composite includes cellulose acetate fibers [0046].  The composite is bonded to the elastic film.  The bonding is ultrasonic bonding by the process performed by passing a material between a sonic horn and a patterned roll, for example, an anvil roll [0021].  The ultrasonic bonding reads on ultrasonic welding.   The paper article having a higher permeability in both water and air for a given pore size versus a paper article comprising 100% cellulose fiber does not structurally differentiate over the cited prior art.   Wilson structurally discloses the invention, or in the least the differences, if any, would have been obvious to one skilled in the art at the time the invention was filed.                                                                                                                                                   3)       Claims 2-10, 12-20, are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. 
Claims 2-10: the invention is disclosed per claim 1, above.  Cellulose acetate is disclosed [0046], however, Wilson is silent on the cellulose acetate amounts.  It would have been obvious, to one skilled in the art at the time the invention was filed, that the weight percent amount of cellulose acetate be optimized in order to obtain desired results.  In regard to claims 12-19, the nonwoven being a wet laid nonwoven does not structurally differentiate over the cited prior art.
Claims 12-20: the invention is disclosed per claim 11, above.  Cellulose acetate is disclosed [0046], however, Wilson is silent on the cellulose acetate amounts.  It would have been obvious, to one skilled in the art at the time the invention was filed, that the weight percent amount of cellulose acetate be optimized in order to obtain desired results.  In regard to claims 12-19, the nonwoven being a wet laid nonwoven does not structurally differentiate over the cited prior art composite. 
Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MARK HALPERN/Primary Examiner, Art Unit 1748